Case 18-50489-CSS   Doc 275-2   Filed 10/14/20   Page 1 of 7




        EXHIBIT B
                  Case 18-50489-CSS                                    Doc 275-2                    Filed 10/14/20                        Page 2 of 7

                                                    SIDLEY AUSTIN LLP
                                                    787 SEVENTH AVENUE
                                                    NEW YORK, NY 10019
                                                    +1 212 839 5300
                                                    +1 212 839 5599 FAX
                                                                                                                               +1 212 839 5622
                                                                                                                               MALTERNELSON@SIDLEY.COM
                                                    AMERICA • ASIA PACIFIC • EUROPE




                                                                           October 7, 2020


By Email

Matthew L. Nicholson, Esq.
White & Case LLP
1221 Avenue of the Americas
New York, NY 10020-1095
matthew.nicholson@whitecase.com

       Re:            Maxus Liquidating Trust v. YPF S.A., et al.,
                      Adv. Pro. 18-50489 (CSS) (Bankr. D. Del.): Request to Supplement Production

Dear Matt,

        On behalf of YPF S.A., YPF International S.A., YPF Holdings, Inc. and CLH Holdings,
Inc. (collectively, the “YPF Defendants”), we write in response to your letter, dated September
30, 2020.

I.     Clawback of the Documents Identified by the Trust, Which Were Inadvertently
       Produced

        Pursuant to Paragraph 19 of the Parties’ Confidentiality and Discovery Agreement and
Protective Order entered by the Court on November 7, 2019 [D.I. 209] (the “Protective Order”),
Defendants YPF Sociedad Anonima, YPF International S.A., YPF Holdings, Inc. and CLH
Holdings, Inc. (collectively, the “YPF Defendants”) hereby notify the Trust that the documents
identified in the Trust’s September 30, 2020 letter with the Bates numbers
YPF_MAXUS_PRIV_0000011277 through YPF_MAXUS_PRIV_0000011281 and
YPF_MAXUS_PRIV_0000002140 through YPF_MAXUS_PRIV_0000002172, as well as
YPF_MAXUS_PRIV_0000011068 through YPF_MAXUS_PRIV_0000011100, contain
material protected by the attorney-client privilege and/or work product doctrine and were
inadvertently produced by the YPF Defendants (the “Inadvertently Produced Privileged
Material”) that the YPF Defendants intend to claw back via this letter.

        The YPF Defendants unintentionally identified the documents constituting the
Inadvertently Produced Privileged Material as documents exchanged with Mr. Garcia Tobar
during the course of his employment with the Debtors. As we recently informed the Trust, at the
time Mr. Garcia Tobar exchanged the Inadvertently Produced Privileged Material with YPF,
S.A.’s in-house legal counsel and external legal counsel at Chadbourne & Parke LLP

      Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
               Case 18-50489-CSS               Doc 275-2        Filed 10/14/20         Page 3 of 7




Matthew Nicholson
October 7, 2020
Page 2

(“Chadbourne”), Mr. Garcia Tobar was not an officer or employee of the Debtors and he was the
Controller for International Business at YPF, S.A. While Mr. Garcia Tobar became a member of
the boards of directors of Maxus and YPF Holdings, Inc. on December 14, 2012, he was not a
member of the Debtors’ management until he became the Chief Financial Officer of Maxus on
August 1, 2013. Similarly, Chadbourne represented YPF, S.A., not any of the Debtors.
Therefore, the Inadvertently Produced Privileged Material was not subject to the Court’s June
23, 2020 decision, which required the production of privileged documents withheld that were
exchanged with “shared employees.” Maxus Liquidating Trust v. YPF S.A. (In re Maxus Energy
Corp.), 617 B.R. 806, 818 (Bankr. D. Del. 2020) (“Discovery Opinion”).1

        More specifically, in the Discovery Opinion, the Court explained that its ruling was
limited to the issue presented to the Court concerning “shared employees” in which the YPF
Defendants were relying upon a privilege applicable to “YPFH or CLHH”:

         YPF Defendants purport to rely on privilege applicable to YPF Holdings Inc.
         (“YPFH”) or CLH Holdings, Inc. (“CLHH”) as a basis to withhold producing
         documents and communications that were prepared by or sent to directors, officers,
         or employees of the Debtors to prevent the Trust from using those documents and
         communications in this matter. These “shared” employees include the Debtors’
         management, including their ex-Chief Executive Officers, Chief Financial Officers,
         treasurer, comptroller, Human Resources director, and Debtors' successive
         general counsels. YPF asserts that because these individuals simultaneously
         worked for YPFH or CLHH, the holding companies that held all of the Debtors’
         equity, because they were working in their capacity as YPF employees and not for
         the Debtors.

         The Trust asserts that the facts on record establish that YPFH and CLHH never had
         corporate identity independent of the Debtors and both were merely empty holding
         companies for the Debtors' equity. The Trust further argues that all corporate
         actions of YPFH and CLHH related exclusively to management of the Debtors. . .
         . The Court presumes that these shared employees were acting on behalf of Maxus,
         as YPF has not met its burden. As a result, the [two hat] documents must be
         produced.

Discovery Opinion, 617 B.R. at 817-18 (emphases added).2


1
  The Court’s corresponding June 23, 2020 Order [Dkt. No. 227] (“Discovery Order”) simply provided: “The ‘two-
hat’ basis for withholding production of documents and communications claimed by YPF is DENIED and
production of the purportedly privileged documents is required.”
2
  The Court issued its Discovery Opinion in the context of the parties’ exchange of categorical (rather than line-by-
line) privilege logs, without permitting the YPF Defendants to present the privileged documents for in-camera
review.
             Case 18-50489-CSS         Doc 275-2     Filed 10/14/20     Page 4 of 7




Matthew Nicholson
October 7, 2020
Page 3

       Due to the fact that Mr. Garcia Tobar did not become the Chief Financial Officer of
Maxus until August 1, 2013, and was not a “shared employee” as defined by the Court in the
Discovery Opinion, the documents exchanged with Mr. Tobar as the Controller for International
Business at YPF, S.A. prior to August 1, 2013 (i) are not covered by the Court’s Discovery
Opinion and Discovery Order, (ii) were inadvertently produced, and (iii) are hereby clawed back
pursuant to the terms of the Protective Order.

        Accordingly, we request that you and your client do not use any of the documents
referenced above for any purpose and that you return or destroy each of the documents, including
all copies that you sent to any parties or non-parties and any summaries thereof. We would
appreciate notification once this is done.

II.    The Court’s Discovery Opinion and Discovery Order Do Not Require the
       Production of the Documents Sought by the Trust

       In the September 30, 2020 letter, the Trust improperly demands that the YPF Defendants
“immediately produce [a privileged Chadbourne memo that is referenced in the Inadvertently
Produced Privileged Material] as well as any drafts thereof, all exhibits thereto and any related
materials of which the YPF Defendants are in possession” (the “Privileged Chadbourne
Material”). Sept. 30 Letter at 2.

        Neither the Discovery Opinion nor the Discovery Order require production of documents
that were not exchanged with a “two-hat” or “shared” employee of the Debtors during the term
of his or her employment with the Debtors. As we have already confirmed, the documents
sought by the Trust were not exchanged with a “two-hat” or “shared” employee during the term
of his or her employment with one of the Debtors. Therefore, the Discovery Opinion and
Discovery Order do not require production of the Privileged Chadbourne Material sought by the
Trust.

III.   The YPF Defendants Have Not Waived Their Right to Assert Privilege Over the
       Documents Sought by the Trust

       A.      The Inadvertently Produced Privileged Material Is Protected from
               Disclosure by Attorney-Client Privilege and Work Product Doctrine

        The Inadvertently Produced Privileged Material is subject to the protections of the
attorney-client privilege and work product doctrine. The documents contain legal advice
provided by Chadbourne (which only represented the YPF Defendants and never represented any
of the Debtors) solely to YPF, S.A. personnel. The attorney-client privilege protects from
compelled disclosure “(1) a communication (2) made between privileged person (3) in
confidence (4) for the purpose of obtaining or providing legal assistance for the client.” In re
Teleglobe Comm’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007) (citation omitted). The
             Case 18-50489-CSS          Doc 275-2      Filed 10/14/20      Page 5 of 7




Matthew Nicholson
October 7, 2020
Page 4

Inadvertently Produced Privileged Material unquestionably contains legal advice prepared by
Chadbourne for the YPF Defendants, not for the Debtors.

       Similarly, the Inadvertently Produced Privileged Material is protected from disclosure
pursuant to the attorney work product doctrine. The work product doctrine “protect[s] the
confidentiality of papers prepared by or on behalf of attorneys in anticipation of litigation.”
Westinghouse Elec. Corp. v. Republic of Philippines, 951 F.2d 1414, 1428 (3d Cir. 1991). As
discussed above, the Inadvertently Produced Privileged Material, which was prepared by
Chadbourne solely for YPF, S.A.’s benefit, directly bears on, among other things, the
implications of the New Jersey Action for the YPF Defendants. This brings the Inadvertently
Produced Privileged Material squarely within the protection of the work product doctrine.

       B.      The Privileged Chadbourne Material Sought by the Trust Is also Protected
               by the Attorney-Client Privilege and Work Product Doctrine

        The additional documents sought by the Trust are also unquestionably privileged
materials protected by the attorney-client privilege and the related work product doctrine. The
documents sought by the Trust were not shared with any two-hat or shared employees during the
period of their two-hat or shared employee status. Moreover, as we previously informed the
Trust, the additional documents sought by the Trust in the September 30, 2020 letter were not
exchanged with any individuals acting in a capacity as a director of any of the Debtors during the
period he or she served as a director of the Debtors. Therefore, there is no basis to require
production of the privileged documents sought by the Trust under the Court’s Discovery Order
or otherwise.

       C.      The YPF Defendants Have Not Waived Privilege Over the Privileged
               Chadbourne Material

       Finally, in the September 30, 2020 letter, the Trust contends that even if the documents
sought by the Trust were not shared with or disclosed to a two-hat individual, the documents it
seeks must still be produced on the grounds of an alleged subject matter waiver. The Trust’s
argument is without any basis in the law, and the Trust does not cite any authority permitting
such unfettered access to the YPF Defendants’ confidential and privileged communications and
discussions.

        Federal Rule of Evidence 502(a) provides that a “waiver extends to an undisclosed
communication or information in a federal or state proceeding only if: (1) the waiver is
intentional; (2) the disclosed and undisclosed communications or information concern the same
subject matter; and (3) they ought in fairness to be considered together.” As set forth in the
explanatory notes provided by the advisory committee for F.R.E. 502, the “subject matter waiver
is limited to situations in which a party intentionally puts protected information into the litigation
in a selective, misleading, and unfair manner.” F.R.E. 502(a) advisory committee’s notes to
               Case 18-50489-CSS              Doc 275-2         Filed 10/14/20        Page 6 of 7




Matthew Nicholson
October 7, 2020
Page 5

2008 amendment (emphasis added). As such, the scope of a subject matter waiver is generally
narrow, even when the disclosure of attorney-client privileged information is intentional, and
courts have accordingly refused to order a subject matter waiver of privilege where the
disclosing party had not attempted to use the privileged information offensively or made a
selective or misleading presentation of such privileged information. See, e.g., In re Hechinger
Inv. Co. of Delaware, 303 B.R. 18, 26 (D. Del. 2003) (disclosure of attorney work product
constituted waiver but did not extend to the entire subject matter of the documents in absence of
evidence that debtor was using documents as sword and shield).3 Here, there was no waiver of
privilege with respect to the Privileged Chadbourne Material.

        In addition to the lack of any waiver, there is no “fairness” or other similar equity
principle that would support the disclosure of “undisclosed communications or information
concern[ing] the same subject matter” as required under F.R.E. 502(a). The YPF Defendants
have not used the Inadvertently Produced Privileged Material or any privileged information
contained therein. Similarly, the YPF Defendants have not made any selective or other
presentation of the privileged information. Therefore, the YPF Defendants have not made any
use of any privileged information that would support finding a waiver. See In re Maxus, 617
B.R. at 820. To the contrary, the YPF Defendants wholly withheld such privileged information
from production, and strenuously objected to and litigated the issue before the Court. Only after
the Court ordered the production of certain two-hat documents did the YPF Defendants
unintentionally produce the Inadvertently Produced Privileged Material. Moreover, when the
Inadvertently Produced Privileged Material was provided to the Trust, the YPF Defendants made
it abundantly clear that they objected to producing those documents and other privileged
information by endorsing an objection on every page of every document: “This document is
being produced pursuant to the June 23, 2020 Order of the Court and the YPF Defendants
reserve all rights and objections to such production on the basis that the document is privileged.”
Moreover, upon learning of the production, the YPF Defendants have promptly taken steps to
claw-back the Inadvertently Produced Privileged Material and to prevent further disclosure upon
learning of the inadvertent disclosure as provided for in the Protective Order.

                                                 *        *        *

      For the avoidance of doubt, nothing in this letter waives, or is intended to waive, any of
the YPF Defendants’ rights or objections, including their standing objection to the production of

3
  Delaware Rule of Evidence 510 identically provides that a waiver of privilege or work-product protections
“extends to an undisclosed communication or information only if: (1) the waiver is intentional; (2) the disclosed and
undisclosed communications or information concern the same subject matter; and (3) they ought in fairness to be
considered together.” D.R.E. 510(b). The comments make clear that the rule is based on F.R.E. 502, and “clarifies
that when a voluntary disclosure constitutes a waiver of attorney-client privilege as to a communication or
information, the scope of the waiver is generally limited to the privileged communication or information disclosed.”
Id. cmts. As such, even when considered through the lens of Delaware law, there is no basis for producing the
Privileged Chadbourne Material.
            Case 18-50489-CSS          Doc 275-2   Filed 10/14/20     Page 7 of 7




Matthew Nicholson
October 7, 2020
Page 6

“two-hat” documents on the basis that such documents are privileged notwithstanding the
Court’s Discovery Opinion and Discover Order. The YPF Defendants further reserve all of their
rights and objections, and the YPF Defendants’ production of any documents pursuant to the
Court’s Discovery Order has been and remains subject to the YPF Defendants’ reservation of all
such rights and objections.

                                               Sincerely,

                                               /s/ Marissa Alter-Nelson

                                               Marissa Alter-Nelson

cc:    Counsel for Repsol Defendants
